The opinion of the court was delivered,
by Agnew, J.
This case is ruled by the decision in Craig & Blanchard v. Kline, decided last May at Harrisburg, 15 P. F. Smith 399. It was there held that the provisions of the first section of the Act of 20th March 1812, in regard to lodging a list of the logs taken up with the nearest justice of the peace, and giving notice by advertisement, &c., were still, in force, and were necessary to exempt the Act of 11th December 1866, from *427the charge of unconstitutionality, which would result from the infliction of a forfeiture of property without notice. The law is extremely penal in its. character, and though on the principle decided in Van Swartow v. The Commonwealth, 12 Harris 131, it is not within the provision of the Constitution as to a right of trial by a jury, it is obnoxious to that section in the Bill of Rights which guaranties the right of private property, unless deprived of it by the judgment of a jury or the law of the land, viz., due process of law, as the latter expression means. It is argued, however, that as the plaintiffs voluntarily sent their logs adrift, to be floated on the river Susquehanna below Northumberland, contrary to the prohibition of the Act 'of 1866, the forfeiture was a necessary consequence of their voluntary act, and cannot now be disputed. But this would exclude the plaintiffs as owners of the logs, from all the benefits of notice, which would enable them to pay the salvage-money and regain their property. If the right of property has vested by forfeiture in the defendants absolutely, it is a defence to the action of replevin, and the plaintiffs must lose their property, without the opportunity which the Acts of 1812 and 1866 give for a redemption before absolute forfeiture takes place. The forfeiture being penal in its nature, must be strictly enforced, by pursuing the legal mode to secure it. It is impossible for the owners to appear and demand the logs and pay to the captors the salvage-money within the time prescribed in the act, unless they have notice who the captor is and where the logs are. It cannot be assumed in the action of replevin that the owners would not have redeemed, if they had had notice. The mere retention of the property in the possession of the defendants during the period prescribed for payment of the salvage-money, is not notice within the law, and does not ipso faoto vest property in them by way of absolute forfeiture.
The judgment is therefore affirmed.